DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a point image position obtaining unit configured to obtain a position of the point image of the reflected light in the image captured by the camera” in claim 2;
 “a position determining unit configured to, when the first position and the second position obtained by the point image position obtaining unit do not match with each other, determine that there is a shift between a center position of the entrance pupil plane and a center position of the image of the laser light transferred to the entrance pupil plane by the image-transfer optical system” in claim 3
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 8,134,099) in view of Yamasaki (CN 101403822A).

    PNG
    media_image1.png
    649
    477
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    603
    372
    media_image2.png
    Greyscale

Regarding claim 1, Nakano teaches a laser light irradiation device (laser working apparatus 200) configured to irradiate an object including a reflection surface with laser light (See abstract), the laser light irradiation device comprising: 
a laser light source (laser light source 202) configured to generate the laser light (laser light source 202 is configured to generate laser light); 
(spatial light modulator 203) comprising a display unit (liquid crystal layer 216) configured to display a phase pattern, the spatial light modulator (spatial light modulator 203) configured to cause the laser light generated by the laser light source (laser light source 202) to enter the display unit (liquid crystal layer 216), modulate the laser light according to the phase pattern, and emit the laser light from the display unit (See col.15, lines 20-31 “The controller 205 inputs wavefront shaping (aberration correction) pattern information for shaping (modulating) a beam pattern (beam wavefront) of the laser light L incident onto the reflection type spatial light modulator 203 to the reflection type spatial light modulator 203. Then, a refractive index of the liquid crystal layer 216 corresponding to each pair of the electrode sections 214 a and 217 a of the reflection type spatial light modulator 203 is changed by a signal based on the input pattern information, to shape (modulate) the beam pattern (beam wavefront) of the laser light L emitted from the reflection type spatial light modulator 203.”); 
an objective lens (converging optical system 204) configured to condense the laser light emitted from the spatial light modulator on the object (See col.13, lines 23-25 “a converging optical system 204 that converges the laser light L modulated by the reflection type spatial light modulator 203 inside the object 1 supported by the supporting base 201”); 
an image-transfer optical system (adjustment optical system 240) configured to transfer an image of the laser light of the display unit of the spatial light modulator to an entrance pupil plane of the objective lens (see col.15, lines 59-63 “an adjustment optical system 240 may be provided on the optical path of the laser light L traveling between the reflection type spatial light modulator 203 and the converging optical system 204”); 
(surface observing unit 211) configured to capture an image including a point image of reflected light of the laser light irradiated on the object and reflected on the reflection surface (See col.14, lines 22-28 “The surface observing unit 211 emits a visible light VL which is reflected by the beam splitter 209 to be made transmissive through the beam splitter 210, and detects the visible light VL which is converged by the converging optical system 204 to be reflected by the front face 3 of the object 1, to acquire an image of the front face 3 of the object 1.”); 
a controller (controller 205) configured to control at least the phase pattern to be displayed on the display unit (liquid crystal layer 216), and 
 wherein the controller executes 
first display processing of, when the camera (surface observing unit 211) captures the image, causing the display unit (liquid crystal layer 216) to display a first phase pattern for adjusting a condensing position of the laser light condensed by the objective lens to a first condensing position (controller 205 is capable to perform the function, such as col.21, lines 54 - col.22, lines 2 and fig.21, a first process of causing the liquid crystal layer 216 to display a first phase pattern when an image is acquired by the surface observation unit 211, the first phase pattern having the modified region 7-1 condensed by the focusing optical system 204 as a first condensing position), and 
second display processing of, when the camera (surface observing unit 211) captures the image, causing the display unit (liquid crystal layer 216) to display a second phase pattern for adjusting the condensing position of the laser light condensed by the objective lens to a second condensing position different from the first condensing position in an irradiation direction of the laser light (controller 205 is capable to perform the function, such as col.22, lines 10-25 and fig.21, a second display process of causing the liquid crystal layer 216 to display a second phase pattern which takes the modified region 7-2 condensed by the focusing optical system 204 as a second condensing position which is different form the first condensing position in an irradiation direction of the laser light.).
Nakano does not explicitly teach a monitor configured to display the image captured by the camera, and the monitor displays the image including the point image of the reflected light captured by the camera during the first display processing and to be placed at a first position and the image including the point image of the reflected light captured by the camera during the second display processing and to be placed at a second position that does not match the first position if there is a shift between a center position of the entrance pupil plane and a center position of the image of the laser light transferred to the entrance of the pupil plane by the image-transfer optical system.
However, Yamasaki teaches a laser system comprising a laser source (laser oscillator 103; fig.1), a camera (CCD camera 112), a controller (control unit 113), and a monitor (monitor 115) configured to display the image captured by the camera (CCD camera 112) (see para.[0083] of the translation “monitor 115 can display, for example, an image of the workpiece 102 captured by the CCD camera 112 in substantially real time. Hereafter, the image captured by the CCD camera 112 and read by the control unit 113 is also referred to as a “real-time image”.), and the monitor displays the image including the point image of the reflected light captured by the camera during the first display processing and to be placed at a first position and the image including the point image of the reflected light captured by the camera during the second display processing and to be placed at a second position that does not match the first position if there is a shift [Examiner’s note: This limitation is an intended use of an monitor. A monitor can display any images inputted form the input source. Yamasaki teaches a monitor 115 is configured to display the real time image of the workpiece captured by CCD camera 112, the image can be but not limit to the point image of the reflected light captured by the camera during the first display processing and to be placed at a first position and the image including the point image of the reflected light captured by the camera during the second display processing and to be placed at a second position that does not match the first position if there is a shift between a center position of the entrance pupil plane and a center position of the image of the laser light transferred to the entrance of the pupil plane by the image-transfer optical system.]
 
    PNG
    media_image3.png
    414
    460
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the laser light irradiation device of Nakano with a monitor coupled with a CCD camera to display the real time image of the workpiece as taught by Yamasaki, in order to allow operator to observes the image from operating portion, and to manipulate the laser according to the image shown on the monitor (para.[0120] of Yamasaki).

Regarding claim 2, Nakano teaches a point image position obtaining unit (controller 205) [Examiner’s note: In light of the specification, the point image position obtaining unit is the controller.], but does not explicitly teach the point image position obtaining unit configured to obtain a position of the point image of the reflected light in the image captured by the camera, wherein the point image position obtaining unit executes first position obtaining processing of obtaining a first position, the first position being the position of the point image of the reflected light in the image captured by the camera during the execution of the first display processing, and second position obtaining processing of obtaining a second position, the second position being the position of the point image of the reflected light in the image captured by the camera during the execution of the second display processing.
However, Yamasaki teaches a laser system comprising a laser source (laser oscillator 103), a camera (CCD camera 112), and a controller (control unit 113) configured to obtain a position of the point image of the reflected light in the image captured by the camera, wherein the point image position obtaining unit executes first position obtaining processing of obtaining a first position, the first position being the position of the point (CCD camera 112) during the execution of the first display processing, and second position obtaining processing of obtaining a second position, the second position being the position of the point image of the reflected light in the image captured by the camera (CCD camera 112) during the execution of the second display processing (See para.[0098] of translation “The control unit 113 has a reading unit 201 that reads an image from the CCD camera 112, a calculation unit 202 that performs calibration, an adjustment unit 203 that adjusts the irradiation of light based on the result of the calibration, a spatial modulation control unit 204 that controls the DMD 106, and a control carrier The stage control section 205 of the stage 101 and the selection section 206 that selects one of the laser oscillator 103 or the LED light source 116 as the light source.” Hence control unit 113 is configured to control CCD camera 112 to capture the reflected light in the image in two different positions.).

    PNG
    media_image4.png
    464
    659
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the controller of the Nakano with a controller coupled with a CCD camera to read an image capture from 
 
Regarding claim 3, Nakano teaches a position determining unit (controller 205) [Examiner’s note: In light of the specification, the position determining unit is the controller.], but does not explicitly teach the position determining unit configured to, when the first position and the second position obtained by the point image position obtaining unit do not match with each other, determine that there is a shift between a center position of the entrance pupil plane and a center position of the image of the laser light transferred to the entrance pupil plane by the image-transfer optical system. 
However, Yamasaki teaches the controller (control unit 113) configured to when the first position and the second position obtained by the point image position obtaining unit do not match with each other, determine that there is a shift between a center position of the entrance pupil plane and a center position of the image of the laser light transferred to the entrance pupil plane by the image-transfer optical system (See para.[0104]-[0107] “However, generally, the input pattern and the output pattern are different due to distortion or deviation in the laser processing apparatus 100.For example, although the calibration pattern is a reference pattern for calibration, the output pattern is different from the reference pattern. In other words, if the input pattern is regarded as a reference, the output pattern may deviate from the reference position, or rotate from the reference angle, or the shape may be enlarged/reduced or deformed.  Therefore, the calculation unit 202 calculates a conversion parameter for converting an input pattern into an output pattern. In the following embodiments, calibration is to calculate transformation parameters. Since specific examples of conversion parameters differ depending on the embodiment, they will be described in detail later. The calculation unit 202 outputs the conversion parameter calculated when the calibration pattern is used as the input pattern to the adjustment unit 203. In addition, the calculation unit 202 may read a predetermined calibration pattern stored in a storage device (not shown) and use it to calculate a conversion parameter, or may create a calibration pattern every time the calibration is performed.” Control unit 113 is configured to determine the input pattern and the output pattern, which actual positions of the pattern.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the controller of the Nakano with a controller coupled with a CCD camera to read an image capture from the CCD camera, to performs calibration, and to adjusts the irradiation of light based on the result of the calibration as taught by Yamasaki, in order to efficiently perform calibration to adjust the light irradiation (para.[0029] of Yamasaki)

Regarding claim 4, Nakano teaches a position adjusting unit (controller 205) [Examiner’s note: In light of the specification, the position adjusting unit is the controller.], but does not explicitly teach configured to offset a reference position based on the first position and the second position obtained by the point image position obtaining unit, the reference position being a reference when the display unit displays the phase pattern.
However, Yamasaki teaches the controller (control unit 113) configured to offset a reference position based on the first position and the second position obtained by the point image position obtaining unit, the reference position being a reference when the (See para.[0108] and [0110] “The adjustment unit 203 adjusts the laser irradiation according to the irradiation pattern specified from the outside of the control unit 113 based on the conversion parameter. The object to be controlled for adjustment differs depending on the embodiment. In the first embodiment, the adjustment unit 203 adjusts the irradiation pattern supplied from the operation unit 114… The spatial modulation control unit 204 receives an input pattern that should be instructed to the DMD 106, and performs control to turn each minute mirror of the DMD 106 into an on state or an off state according to the input pattern. As a result, the light irradiated from the laser oscillator 103 or the LED light source 116 is spatially modulated by the DMD 106 and then irradiated on the workpiece 102.” Therefore control unit 113 is capable to offset a reference position based on the input and output patterns. )
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the controller of the Nakano with a controller coupled with a CCD camera to read an image capture from the CCD camera, to performs calibration, and to adjusts the irradiation of light based on the result of the calibration as taught by Yamasaki, in order to efficiently perform calibration to adjust the light irradiation (para.[0029] of Yamasaki)

Regarding claim 6, Nakano teaches the first condensing position is one of following (A) to (C), and the second condensing position is another one of the following (A) to (C): (A) a focal position of the objective lens,(B) a position on a side of the objective lens with respect to the focal position of the objective lens, and(C) a position on a side opposite to the objective lens with respect to the focal position of the objective (See col.13, lines 51-52 “the converging optical system 204 may be moved in the thickness direction of the object 1 by utilizing an AF unit 212 which will be described later.”  Therefore, the optical system 204 is capable to move to a first position where a focal position of the optical system 204, and to move to a second position on a side of the focal position of the optical system 204.)

Regarding claim 14, Nakano teaches a position adjusting unit (controller 205) [Examiner’s note: In light of the specification, the position adjusting unit is the controller.], but does not explicitly teach configured to offset a reference position based on the first position and the second position obtained by the point image position obtaining unit, the reference position being a reference when the display unit displays the phase pattern.
However, Yamasaki teaches the controller (control unit 113) configured to offset a reference position based on the first position and the second position obtained by the point image position obtaining unit, the reference position being a reference when the display unit displays the phase pattern (See para.[0108] and [0110] “The adjustment unit 203 adjusts the laser irradiation according to the irradiation pattern specified from the outside of the control unit 113 based on the conversion parameter. The object to be controlled for adjustment differs depending on the embodiment. In the first embodiment, the adjustment unit 203 adjusts the irradiation pattern supplied from the operation unit 114… The spatial modulation control unit 204 receives an input pattern that should be instructed to the DMD 106, and performs control to turn each minute mirror of the DMD 106 into an on state or an off state according to the input pattern. As a result, the light irradiated from the laser oscillator 103 or the LED light source 116 is spatially modulated by the DMD 106 and then irradiated on the workpiece 102.” Therefore control unit 113 is capable to offset a reference position based on the input and output patterns. )
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the controller of the Nakano with a controller coupled with a CCD camera to read an image capture from the CCD camera, to performs calibration, and to adjusts the irradiation of light based on the result of the calibration as taught by Yamasaki, in order to efficiently perform calibration to adjust the light irradiation (para.[0029] of Yamasaki).

Allowable Subject Matter
Claims 18-19 are allowed.
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
References Nakano and Yamasaki alone or in combination does not teaches all of the limitations of claims 5, 15, 18-19, such as a controller, including a position adjusting unit, a point image position obtaining unit, and the specific function performed by the controller.

Response to Amendment
With respect to the claim objection, applicant amended claim 5 filed on 10/08/2021, which overcomes the claim objection. Therefore, the claim objection is withdrawn.

Response to Amendment
With respect to the claim rejection under 35 U.S.C. 112(b), applicant’s argument filed on 10/08/2021 is persuasive. Therefore the claim rejection under 35 U.S.C. 112(b) is withdrawn.

Applicant’s arguments, see the section of "Rejections under 35 U.S.C. 102 and 103" on pages 2-3, filed on10/08/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made by references Nakano in view of Yamasaki as shown the rejection above. Reference Yamasaki teaches the newly added limitation “a monitor” and the intended function of “the monitor displays the image including the point image of the reflected light captured by the camera during the first display processing and to be placed at a first position and the image including the point image of the reflected light captured by the camera during the second display processing and to be placed at a second position that does not match the first position if there is a shift between a center position of the entrance pupil plane and a center position of the image of the laser light transferred to the entrance of the pupil plane by the image-transfer optical system.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761